ACCEPTED
                                                                                          03-14-00595-CR
                                                                                                  4575337
                                                                                 THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     3/20/2015 9:58:43 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK

          C ASE N UMBER 03-14-00595-CR
                                                               FILED IN
                                                        3rd COURT OF APPEALS
A NDREW G ARRAWAY                                   C OURT AUSTIN,
                                                            OF A PPEAL
                                                                     TEXASS
                                                        3/20/2015 9:58:43 AM
              Appellant
                                                          JEFFREY D. KYLE
VS .                                        T HIRD D ISTRICT OF Clerk
                                                                   T EXAS

T HE S TATE   OF   T EXAS                                    AUSTIN , T EXAS


         On appeal from the 274th Judicial District Court
                            Hays County, Texas
                       Cause Number CR-11-0925




                   M OTION FOR L EAVE TO

          A MEND A PPELLANT ’ S B RIEF




                                     M R . E LLIC S AHUALLA
                                     Counsel for Appellant
                                     State Bar Number 24057365
                                     600 W. 13th St.       Austin, Texas 78701
                                     ph (512) 921-8247     fax (512) 451-5882
                                     email ellic@sahuallalaw.com
             I DENTITY OF PARTIES & C OUNSEL
A p p e l l a t e Pa r t i e s
MR. ANDREW GARRAWAY                         T HE S TATE OF T EXAS
Appellant

Appellate Counsel
M R . E LLIC S AHUALLA                      T HE H ONORABLE W ES M AU
Counsel for Appellant                       Counsel for the State
State Bar Number 24057365                   State Bar Number 00784539
600 W. 13th St.       Austin, Texas 78701   712 S. Stagecoach Trail, Ste. 2057
ph (512) 921-8247     fax (512) 451-5882    San Marcos, Texas 78666
email ellic@sahuallalaw.com                 ph (512) 393-7600 fax (512) 393-7619
                                            email wes.mau@co.hays.tx.us
                       M OTION FOR L EAVE TO
                     A MEND A PPELLANT ’ S B RIEF
T O THE H ONORABLE C OURT:
         The appellant would show the following:

A p p e l l a n t ’s O r i g i n a l B r i e f

The appellant’s brief was filed on January 16, 2015.

N e e d f o r A m e n dm e n t

The appellant is respectfully seeking leave to amend his original brief under Rule
38.7, Texas Rules of Appellate Procedure, to correct an error that, while small,
should be remedied in candor to this court and the interest of justice.

One of the authorities cited in the brief was Kent v. State, which has recently been
published at 447 S.W.3d 408. The brief indicated that no petition for

discretionary review had been filed in Kent. However, the brief—and, to be fair,
counsel for the appellant (hereinafter an embarrassed “Counsel”)—was incorrect
on that point.

In researching an unrelated matter on March 19, 2015, Counsel happened to pull
up Kent and noticed that a petition for discretionary review was both filed, and

on February 4, 2015, granted. The Court of Criminal Appeals has not ruled on
the merits at the time of this filing.

Counsel does not know what led to the mistake—most likely a typo, mis-click,
glance at a wrong computer window, or other computer (operator) error during


                                        Leave to Amend, 03-14-00595-CR
                                                  Page 1 of 3
research—but in any event, Counsel inadvertently provided a misleading
subsequent history for Kent. Although the brief by no means hinges on that

authority (it cites 49 cases and 16 statutes, many at greater length than Kent), this
court should have the correct information before it. Counsel is asking for leave
to amend appellant’s brief solely to provide the proper citation and subsequent
history for this case.

Conference

After calling the clerk of this court for procedural guidance immediately after
discovering the error described above, Counsel sent an explanatory email to the

assistant district attorney and legal secretary responsible for the State’s case. The
State’s reply brief had not been filed at that time.

P r ay e r

The appellant respectfully moves this court to grant this motion and accept the
Appellant’s Amended Brief to follow in lieu of the original.

                                                       R ESPECTFULLY S UB MITTED,




                                            M R . E LLIC S AHUALLA
                                            Counsel for Appellant
                                            State Bar Number 24057365
                                            600 W. 13th St.       Austin, Texas 78701
                                            ph (512) 921-8247     fax (512) 451-5882
                                            email ellic@sahuallalaw.com




                              Leave to Amend, 03-14-00595-CR
                                        Page 2 of 3
                 C ERTIFICATE OF S ERVICE
      I certify that on March 20, 2015, a true and correct copy of this document

was served on the Honorable Wes Mau (whose address is 712 S. Stagecoach Trail,
Ste. 2057, San Marcos, Texas 78666) through the electronic filing manager.




                                          M R . E LLIC S AHUALLA
                                          Counsel for Appellant
                                          State Bar Number 24057365
                                          600 W. 13th St.       Austin, Texas 78701
                                          ph (512) 921-8247     fax (512) 451-5882
                                          email ellic@sahuallalaw.com




                            Leave to Amend, 03-14-00595-CR
                                      Page 3 of 3